UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROYCE CORLEY,

                              Plaintiff,

                       -against-

HARRY J. FARRELL; ANDREW O’CONNELL;
LUCIA E. PAGANO; JAMES SLEVIN; JOHN
CAPRA; ROBERT FARRELL; LISA VELLA;
ROBERT STAHL; JAMES SHILLITTO;
ANTHONY PEDAGNA; PAUL ALBANO; JOHN
DOE #1; AND UWUA-ERISA ADMINISTRATOR,
in their individual and official capacity as agents and
representatives of the UTILITY WORKERS UNION
OF AMERICA (“UWUA”); and its LOCAL UNION                            18-CV-0763 (CM)
No. 1-2; affiliated with the AMERICAN
                                                                         ORDER
FEDERATION OF LABOR AND CONGRESS OF
INDUSTRIAL ORGANIZATIONS (“AFL-CIO”);
MICHAEL STANISICH; MARY ADAMO;
LORETTA VANACORE; CLAUDE TRAHAN;
MICHAEL T. HAGGERTY; WALTER PANCHYN;
HENRY DONG; ETWARIA S. SEENAUTH;
FRANK CAMELLO; JOHN DOE #2; AND
CONED-ERISA ADMINISTRATOR, in their
individual and official capacity as officers,
supervisors and management-employees of
CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Royce Corley, currently incarcerated in F.C.I. Petersburg, appeared pro se and

proceeded in forma pauperis (IFP). He brought this action under the Labor Management

Relations Act (“LMRA”), the Labor Management Reporting and Disclosure Act (“LMRDA”),

the Family and Medical Leave Act (“FMLA”), and New York law, alleging that his former

employer violated the FMLA and breached the collective bargaining agreement between the

employer and the union, and that the union breached its duty of fair representation.
       A review of the Public Access to Electronic Court Records (PACER) system revealed that

on June 16, 2016, Plaintiff filed an action in the United States District Court for the Eastern

District of New York, suing the same Defendants and asserting the same claims raised in this

complaint. See Corley v. Farrell, No. 16-CV-3367 (NGG) (SMG) (E.D.N.Y. Nov. 9, 2016). By

Memorandum and Order dated July 18, 2016, Plaintiff’s complaint in that case was dismissed for

failure to state a claim, and Plaintiff was granted thirty days’ leave to file an amended complaint.

Id. at ECF No. 7. Rather than file an amended complaint, Plaintiff moved for reconsideration of

the July 18, 2016 Memorandum and Order. By Memorandum and Order dated September 16,

2016, Plaintiff’s motion was denied, but Plaintiff was granted a final opportunity to submit an

amended complaint. Id. at ECF No. 10. After the time for Plaintiff to submit an amended

complaint had elapsed, and Plaintiff had not submitted an amended complaint, on November 9,

2016, the Eastern District of New York directed the Clerk of Court to enter judgment dismissing

Plaintiff’s case. Id. at ECF. No. 12. By Mandate issued on April 4, 2017, Plaintiff’s appeal was

dismissed. See Corley v. Farrell, No. 16-3963 (2d Cir. Apr. 4, 2017).

       Because Plaintiff sought to reassert the claims that were asserted and adjudicated in the

Eastern District of New York action, by order dated May 9, 2018, the Court dismissed the action

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), as barred by the doctrine of res judicata. (ECF No. 7.)

On May 21, 2019, Plaintiff filed a notice of appeal, and by Mandate issued on December 27,

2018, the United States Court of Appeals for the Second Circuit dismissed Plaintiff’s appeal

because “it lack[ed] an arguable basis in either law or fact.” See Corley v. Farrell, No. 18-1570

(2d Cir. Dec. 27, 2018) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       On January 8, 2020, Plaintiff filed a motion and memorandum of law with exhibits,

totaling 328 pages, challenging this Court’s May 9, 2018 dismissal order.



                                                 2
       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (noting that the solicitude afforded to pro se litigants

takes a variety of forms, including liberal construction of papers, “relaxation of the limitations on

the amendment of pleadings,” leniency in the enforcement of other procedural rules, and

“deliberate, continuing efforts to ensure that a pro se litigant understands what is required of

him”) (citations omitted). After reviewing the arguments in Plaintiff’s submission, the Court

denies the motion.

                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussing the standard in the context of both Local Civil

Rule 6.3 and Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59

(S.D.N.Y. 2009). “Such motions must be narrowly construed and strictly applied in order to

discourage litigants from making repetitive arguments on issues that have been thoroughly

considered by the court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-

92 (S.D.N.Y. 2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp.

2d 206, 210 (S.D.N.Y. 2009) (“[A] motion for reconsideration is not an invitation to parties to

treat the court’s initial decision as the opening of a dialogue in which that party may then use

such a motion to advance new theories or adduce new evidence in response to the court’s

ruling.”) (internal quotation and citations omitted).
                                                  3
          Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Fed. R.

Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

          Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
          evidence that, with reasonable diligence, could not have been discovered in time
          to move for a new trial under Rule 59(b); (3) fraud (whether previously called
          intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
          party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
          discharged; it is based on an earlier judgment that has been reversed or vacated; or
          applying it prospectively is no longer equitable; or (6) any other reason justifying
          relief.

Fed. R. Civ. P. 60(b).

          The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under Rule 60(b)(1)–(5) is

denied.

          To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that


                                                    4
extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

         Accordingly, Plaintiff’s motion for reconsideration (ECF No. 11) is denied.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s case in this Court under docket No. 18-CV-0763 (CM) is closed, and Plaintiff

has already sought relief in the Second Circuit Court of Appeals. If Plaintiff files other

documents in this action that are frivolous or meritless, the Court will direct Plaintiff to show

cause why he should not be barred from filing further documents in this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 14, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
